The opinion of the court was delivered by
Ross, J.
The defendant has taken exceptions to the proceedings and action of the county court in making an order upon it, under the act of 1870, fixing the liability of the town to support William L. Stiles, an insane .person, the husband of the complainant. The act makes the county court a special tribunal to determine and fix, in a summary manner, the liability of towns in such cases. In its action, that court was not exercising its jurisdiction “ according to the course of the common law,” but in a new course, different from that prescribed by the common law. By the common law, the town would have had the right to a trial and determination of the facts by the jury. By the act, the fasts are all determined by the county court. That court rendered no judgment directly in favor of the complainant, and only granted her relief indirectly, by ordering the town to assume the burden of supporting the husband, and thus removed that burden from resting upon his property, from which the complainant derives, in part, her support. The jurisdiction is conferred upon that court and its proceedings are prescribed by the act. Writs of error or exceptions do not lie' to the action of the county court, except when it exercises its jurisdiction, substantially, according to the course of the common law. When it exercises its jurisdiction in a new course, different from that prescribed by the common law, the party aggrieved by its proceedings, must seek redress by certiorari, or mandamus, or some other proper writ. This was decided early by this court in Beckwith v. Houghton, 11 Vt. 602, and has been followed in many subsequent cases. If this court should attempt to revise the action of the county court on exceptions, it is quite probable its proceedings would be held inoperative to bind any one, or to vacate the order made by that court. We have not, therefore, considered the question attempted to be raised by the exceptions.
The exceptions are dismissed, with costs to the complainant.